6DETAILED ACTION

This Office Action is in response to the communication filed on 08/05/2021. The detail office action to the pending claims 1-30 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 08/05/2021. By this amendment, claims 8, 28, and 30 have been amended. Furthermore, claims 8, and 28 have been amended to address the claims objection, set forth on pages 2-3 of the previous Office action. Accordingly, withdrawal of the Objection has been made. 


Response to Claim Rejections under 35 USC § 103
Applicant’s Remarks made in an Applicant Arguments/Remarks filed on 08/05/2021 with respect to the claims rejection under 35 U.S.C. 103 as being unpatentable over Zhang in view of Xi have been fully considered. Specifically, the Appellant’s argument with respect to independent claims 1, 16, 18, and 30 have been thoroughly reviewed but they are not persuasive. The Applicant contended “when considering the features of independent claim 1 as a whole, Zhang does not teach or suggest "transmitting a request for a coordinated beam training by the plurality of transmission-reception points over a set of resources, the set of resources based at least in part on the number of support antennas at the UE," as recited in independent claim 1 (emphasis added). Xi does not overcome the deficiencies of Zhang with regard to this feature of independent claim 1. Therefore, Xi also does not teach or suggest "transmitting a request for a coordinated beam training by the plurality of transmission-reception points over a set of resources, the set of resources based at least in part on the number of support antennas at the UE," as recited in independent claim 1.”  As stated above, the entire Applicants argument focuses mainly on a particular claims feature that is the applied references fail to show certain feature of applicant's invention, in particular, “… the cited references fail to teach or suggest “transmitting a request for a coordinated beam training by the plurality of transmission-reception points over a set of resources, the set of resources based at least in part on the number of support antennas at the UE as recited. The examiner respectfully traverses the assertion. Because, contrary to the assertion, the cited references in combination do teach or suggest the claimed limitation as recited. For example, Zhang discloses a method and an apparatus for wireless communication at a user equipment (UE) (e.g. Zhang: Figs. 1-A, 8 and Abstract) comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor (e.g. Zhang: Fig. 11, and Paras [0151]-[0152]); transmitting, to a plurality of transmission-reception points, an indication of a number of […] at the UE for signal reception (e.g. Zhang: Figs. 1-A, 1-B,  5 and Paras [0013]-[0014], [0024]: transmits, to plurality of network equipment (i.e. transmission-reception point), an indication of number of supported beams used for signal reception); transmitting a request for a coordinated beam training by the plurality of transmission-reception points over a set of resources, the set of resources based at least in part on the number of supported antennas at the UE (e.g. Zhang: Figs. 1-A, 5-6 and Paras [0053], [0107], [0134]: transmits a coordination scheduling request for coordinated beam training, wherein the coordination scheduling request carries a terminal identifier; the coordination scheduling request indicates that the user terminal is to perform uplink beam training. the coordination scheduling request also carries a cell identity of the serving cell and other information); determining, based at least in part on the coordinated beam training, a set of beam weights for coordinated reception at the supported antennas of the UE (e.g. Zhang: Fig. 1-B and Paras [0002], [0037]: a massive antenna array in a two-level hybrid weighting form may be used to form a narrow beam, where the two level digital weighting system is a system forming a beam and a MIMO weight value); and receiving, based at least in part on the determining, a coordinated beamformed transmission from the plurality of transmission-reception points (e.g. Zhang: Fig. 4-B: receives coordinated downlink data transmission). While Zhang discloses transmitting, to a plurality of transmission-reception points, an indication of a number of supported beams at the UE used for signal reception, as set forth above,  the subject matter of claims 1 and 28 differs from Zhang in that Zhang does not explicitly recite or  refer word-for-word [supported antennas], as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Zhang’s disclosure of, for example, transmitting, to plurality of network equipment (i.e. transmission-reception point), an indication of number of supported beams used for signal reception (e.g. Zhang: Figs. 1-A, 1-B,  5 and Paras [0013]-[0014], [0024]), can be construed as transmitting, to a plurality of transmission-reception points, an indication of a number of supported antennas at the UE for signal reception. Besides, transmitting indication of a number of supported antennas at the UE is rather well known. For example, Xi (US10951291) teaches or suggests, in the same technical field, transmit/ting indication of a number of supported antennas at the UE (see for example, Xi Figs. 12, 14 and Col. 31, lines 31-65, Col. 34, lines 17-65). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Hence, the teaching or suggestion to make the claimed combination and the reasonable expectation of success is found in the cited prior art applied for determining obviousness under 35 U.S.C. 103 as fully described in Pages 3-13 of the Office’s letter, dated May 27, 2021. Furthermore, the examiner recognizes that obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention, where there is some teaching or suggestion to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Accordingly, the rejection of claims 1-30, under 35 U.S.C. 103 as being unpatentable over Zhang in view of Xi is proper for at least this reason. It is for at least this reasons that the Examiner reached a conclusion of obviousness with respect to claims 1-30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over EP3565358 to Zhang et al. (“Zhang”, hereinafter) in view of US10951291 to Xi et al. (“Xi”, hereinafter) (The comments in parentheses apply to the prior art documents)

RE claims 1, 16, 28, 30, Zhang discloses a method and an apparatus for wireless communication at a user equipment (UE) (e.g. Zhang: Figs. 1-A, 8 and Abstract) comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor (e.g. Zhang: Fig. 11, and Paras [0151]-[0152]); transmitting, to a plurality of transmission-reception points, an indication of a number of […] at the UE for signal reception (e.g. Zhang: Figs. 1-A, 1-B,  5 and Paras [0013]-[0014], [0024]: transmits, to plurality of network equipment (i.e. transmission-reception point), an indication of number of supported beams used for signal reception); transmitting a request for a coordinated beam training by the plurality of transmission-reception points over a set of resources, the set of resources based at least in part on the number of supported antennas at the UE (e.g. Zhang: Figs. 1-A, 5-6 and Paras [0053], [0107], [0134]: transmits a coordination scheduling request for coordinated beam training, wherein the coordination scheduling request carries a terminal identifier; the coordination scheduling request indicates that the user terminal is to perform uplink beam training. the coordination scheduling request also carries a cell identity of the serving cell and other information); determining, based at least in part on the coordinated beam training, a 
While Zhang discloses transmitting, to a plurality of transmission-reception points, an indication of a number of supported beams at the UE used for signal reception, as set forth above,  the subject matter of claims 1 and 28 differs from Zhang in that Zhang does not explicitly recite or  refer word-for-word [supported antennas], as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Zhang’s disclosure of, for example, transmitting, to plurality of network equipment (i.e. transmission-reception point), an indication of number of supported beams used for signal reception (e.g. Zhang: Figs. 1-A, 1-B,  5 and Paras [0013]-[0014], [0024]), can be construed as transmitting, to a plurality of transmission-reception points, an indication of a number of supported antennas at the UE for signal reception. Besides, transmitting indication of a number of supported antennas at the UE is rather well known. For example, Xi (US10951291) teaches or suggests, in the same technical field, transmit/ting indication of a number of supported antennas at the UE (see for example, Xi Figs. 12, 14 and Col. 31, lines 31-65, Col. 34, lines 17-65). 
Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the apparatus/method for a terminal apparatus disclosed by Zhang with Xi’s teaching or suggestion for the purpose of reporting a number of supported antennas at the UE. In combination, Zhang is not altered in that Zhang continues to receive coordinated downlink data transmission. Therefore one of ordinary skill in the art, such as an individual working in a field related to techniques for coordinated beamforming in wireless systems, could have combined the features/elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately, with each element/feature retaining its advantageous 

RE claims 2, 17 and 29, Zhang disclose the method and apparatus of claims 1 and 28, respectively, further comprising: determining, for a transmission-reception point of the plurality of transmission-reception points, a plurality of co-phasing factors within an antenna panel (e.g. Zhang: Fig. 1-B and Paras [0002], [0037]: a massive antenna array in a two-level hybrid weighting form may be used to form a narrow beam, where the two level digital weighting system is a system forming a beam and a MIMO weight value). The subject matter of claims 1 and 28 differs from Zhang in that Zhang does not explicitly recite the term ‘co-phasing factor’ as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Zhang’s disclosure of – determining, based at least in part on the coordinated beam training, a set of beam weights for coordinated reception at the supported antennas of the UE, as taught in Fig. 1-B and Paras [0002], [0037] and Fig. 1-B can be construed as determining plurality of co-phasing factors. Besides, it is rather well established in the art, that term co-phasing weights have similar meaning as beam weights when applied to antenna elements in user equipment (UE) for signal reception. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the feature disclosed by Zhang. Therefore, one of ordinary skill in the art, such as an individual working in a field related to techniques for coordinated beamforming in wireless systems, could construe and thereby render obvious the features/elements as claimed by the known method, with each element/feature retaining its advantageous function, yielding the predictable result. It is for at least 
RE claims 3 and 20, Zhang discloses the method of claim 2, wherein the plurality of co-phasing factors within the antenna panel are associated with distinct clusters of a channel, the channel supporting communication between the transmission-reception point and the UE (see for example, Figs. 1-A and Paras [0013], [0037]: a two-level hybrid weighting form may be used to form a narrow beam, where the two level digital weighting system is a system forming a beam and a MIMO weight value . When cell beamforming coordination scheduling needs to be performed, the network device serving a coordinated cell, a coordination scheduling request, where the coordination scheduling request carries a terminal identifier, the specific user terminal indicated by the terminal identifier is the user terminal of a serving cell, and the coordination scheduling request indicates that the user terminal is to perform uplink wide-transmission narrow-reception beam training). The subject matter of claims 3 differs from Zhang in that Zhang does not explicitly recite the term ‘co-phasing factor’ as recited. However, However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Zhang’s disclosure of – determining, based at least in part on the coordinated beam training, a set of beam weights for coordinated reception at the supported antennas of the UE, as taught in Fig. 1-B and Paras [0002], [0037] and Fig. 1-B can be construed as determining plurality of co-phasing factors. Besides, it is rather well established in the art, that term co-phasing weights have similar meaning as beam weights when applied to antenna elements in user equipment (UE) for signal reception. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the feature disclosed by Zhang. Therefore, one of ordinary skill in the art, such as an individual 
RE claims 4, 19 and 21, Zhang discloses the method of claim 2, as outlined above with the claims rejection. While Zhang teaches sweeping beams over narrower range to determine narrower beam and the UE detects the best one, report it to the network device (e.g. Figs. 2-3 and Para [0054], and while reference signals may be regarded as synchronization signals. The subject matter of claim 4 differs from Zhang in that Zhang does not explicitly recite the features: receiving beam swept synchronization signals from the transmission-reception point; selecting, based at least in part on the receiving, a first set of beams for non-coordinated transmissions by the transmission-reception point and a second set of beams for reception at the UE; and determining a signal strength for a plurality of beam pairs, each beam pair of the plurality of beam pairs comprising a beam of the first set of beams and a beam of the second set of beams, as recited. However, Xi teaches or suggests, in the same technical field, the feature: receiving beam swept synchronization signals from the transmission-reception point (e.g. Xi, Figs. 14, 21 and Col. 34, lines 30-40, and Col. 43, lines 20-25); selecting, based at least in part on the receiving, a first set of beams for non- coordinated transmissions by the transmission-reception point and a second set of beams for reception at the UE (e.g. Xi, Figs. 7-8, 14, 21 and Col. 42, lines 5-10, Col. 44, lines 1-15); and determining a signal strength for a plurality of beam pairs, each beam pair of the plurality of beam pairs comprising a beam of the first set of beams and a beam of the second set of beams (e.g. Xi, Figs 17-18 and Col. 40, lines 45-65, Col. 41, lines 20-40). Hence the prior art includes each 

RE claim 5, Zhang discloses the method of claim 4, as outlined above with the claims rejection.
The subject matter of claim 4 differs from Zhang in that Zhang does not explicitly recite the feature: correlating symbol estimates for each beam pair of the plurality of beam pairs; and wherein determining the plurality of co-phasing factors within the antenna panel is based at least in part on the correlating, as recited. However, Xi teaches or suggests, in the same technical field, the feature: correlating symbol estimates for each beam pair of the plurality of beam pairs (e.g. Xi, Figs 17-18 and Col. 40, lines 45-65, Col. 41, lines 20-40); and wherein determining the plurality of co-phasing factors within the antenna panel is based at least in part on the correlating (e.g. Xi, Figs 17-18 and Col. 40, lines 45-65, Col. 41, lines 20-40). 


RE claims 6, 22, Zhang discloses the method of claim 4, further comprising: transmitting, to the transmission-reception point, an indication of the first set of beams (e.g. Zhang: Figs. 1-A, 5 and Paras [0013], [0024]: transmits, beam training indication information, to plurality of network equipment (i.e. transmission-reception point), the indication information including identification information of one or more UE (beams) that participate in beam training), […] and the plurality of co-phasing factors within the antenna panel (e.g. Zhang: Fig. 1-B and Paras [0002], [0037]).  The subject matter of claim 6 differs from Zhang in that Zhang does not explicitly recite the feature: transmitting [the signal strength for the plurality of beam pairs] as recited. However, Xi teaches or suggests, in the same technical field, the feature: 
 
RE claims 7 and 25, Zhang discloses the method of claim 1, further comprising: receiving a reference signal transmission from each transmission-reception point of the plurality of transmission-reception points as part of the coordinated beam training (e.g. Zhang: Fig. 4-B and Paras [0059]-[0061]: receives reference signal transmission from each network device as part of the coordinated beam training), the reference signal transmission from each transmission-reception point sharing a common modulation symbol (e.g. Zhang: Paras [0058]-[0061]).  



RE claims 11 and 24, Zhang discloses the method of claim 1, further comprising:   selecting a subarray of antennas from a set of supported subarrays of antennas at the UE (e.g. Zhang Fig. 1-B); and wherein the coordinated beam training is based at least in part on the selecting (e.g. Zhang Fig. 1-B).
  
RE claims 12 and 18, Zhang discloses the method of 1, further comprising: determining a set of beam weights at the UE based at least in part on the coordinated beam training (e.g. Zhang: Fig. 1-B and Paras [0002], [0037]); and wherein determining the beam for coordinated reception is based at least in part on determining the set of beam weights (e.g. Zhang: Fig. 1-B and Paras [0002], [0037]: determines beam weights for coordinated reception at the supported antennas of the UE based on channel measurements).
  
RE claims 13 and 23, Zhang discloses the method of claim 1, wherein receiving the coordinated beamformed transmission further comprises: simultaneously receiving the same information bits from each transmission- reception point of the plurality of transmission-reception points (e.g. Zhang: Figs. 1-A, 5-6 and Paras [0037], [0135]-[0136]):
  


RE claims 15 and 27, Zhang discloses the method of claim 1, wherein the coordinated beamformed transmission is part of a coordinated multipoint .  

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/BERHANU TADESE/Primary Examiner, Art Unit 2632